
	
		II
		109th CONGRESS
		1st Session
		S. 1611
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2005
			Mr. Allard introduced the following bill; which was read
				twice and referred to the Committee on Homeland Security and
			 Governmental
				Affairs
		
		A BILL
		To amend title 40, United States Code, to authorize the Administrator of
			General Services to lease and redevelop certain Federal property on the
			 Denver Federal
			Center in Lakewood, Colorado.
	
	
		
			1.
			Short title
			This Act shall be cited as the Denver
					Federal Center Redevelopment Act.
		
			2.
			Denver federal center development authority
			Part C of subtitle II of title 40, United
				States Code, is amended by adding at the end thereof the following
			 new
				chapter:
			
				
					71
					Denver federal center development
					
						7101.
						Master lease development authority
						
							(a)
							In general
							The Administrator of General Services may enter into leases of
								Federal real property, including
			 improvements thereon, with totally
								non-Federal entities to provide for
			 the construction,
								rehabilitation, operation,
			 maintenance, or use of all, or portions
								of, the Denver Federal Center as
			 described in section 7106, or such
								other activities related to the
			 Denver Federal Center as the
								Administrator considers
			 appropriate. For purposes of this chapter, a
								lease of Federal real property,
			 including improvements thereon,
								shall be referred to as a master
			 lease.
						
							(b)
							Terms and conditions
							A master lease entered into under this section—
							
								(1)
								shall have as its primary purpose enhancing the value of the
									Denver Federal Center to
			 the United States;
							
								(2)
								shall be negotiated pursuant to such procedures as the
									Administrator considers
			 necessary to ensure the integrity of the
									selection process and to
			 protect the interests of the United
									States;
							
								(3)
								may provide a lease option to the United States, to be
									exercised at the discretion
			 of the Administrator, to occupy any
									general purpose office,
			 storage or other usable space in a
									facility covered under the
			 master lease;
							
								(4)
								shall be for a term not to exceed 50 years;
							
								(5)
								shall describe the consideration, duties and responsibilities
									for which the United States
			 and the non-Federal entity are
									responsible;
							
								(6)
								shall provide—
								
									(A)
									that all development risk shall remain with the
										non-Federal entity;
								
									(B)
									that the United States will not be liable for any action,
										debt or liability
			 of any non-Federal entity; and
								
									(C)
									that such non-Federal entity may not execute any
										instrument or
			 document creating or evidencing any
										indebtedness unless
			 such instrument or document specifically
										disclaims any
			 liability of the United States under the
										instrument or
			 document; and
								
								(7)
								shall include such other terms and conditions as the
									Administrator considers
			 appropriate.
							
							(c)
							Consideration
							A master lease entered into under this section shall be for fair
								consideration, as determined by the
			 Administrator. Consideration
								under a master lease may be
			 provided in whole or in part through
								in-kind consideration, including
			 provision of other real and related
								property, goods or services of
			 benefit to the United States,
								construction, repair, remodeling,
			 or other physical improvements of
								Federal property, environmental
			 remediation or maintenance of
								Federal property, or the provision
			 of office, storage or other
								usable space.
						
						7102.
						Additional authorities
						
							(a)
							Authority To convey remaining interests
							In carrying out a master lease entered into under this chapter,
								the Administrator is authorized to
			 convey the interest of the United
								States in the property covered by
			 the master lease to the
								non-Federal entity by sale or
			 exchange, if the Administrator first
								determines in writing that such
			 conveyance is in the interests of
								the United States;
						
							(b)
							Other authorities not affected
							The authority to enter into a master lease under this chapter
								shall be in addition to, and not in
			 lieu of, any other authorities
								of the Administrator to convey
			 interests in real property by lease,
								sale, or exchange.
						
							(c)
							Obligations To make payments
							Any obligation to make payments by the Administrator for the use
								of space, goods or services by the
			 General Services Administration
								on property that is subject to a
			 master lease under this chapter may
								only be made to the extent that
			 necessary funds have been made
								available to the Administrator, in
			 advance, in an annual
								appropriations Act.
						
						7103.
						Relationship to other laws
						
							(a)
							In general
							The authority of the Administrator under this chapter shall not be
								subject to—
							
								(1)
								sections 521 through 529 and sections 541 through 559;
							
								(2)
								section 1302;
							
								(3)
								section 3307; or
							
								(4)
								any other provision of law (other than Federal laws relating
									to environmental and
			 historic preservation) inconsistent with
									this chapter.
							
							(b)
							Unutilized or underutilized property
							Any property covered under a master lease entered into under this
								section shall be deemed to be
			 property for which there is a
								continuing Federal need and may not
			 be considered to be unutilized
								or underutilized for purposes of
			 section 501 of the McKinney-Vento
								Homeless Assistance Act (42 U.S.C.
			 11411).
						
						7104.
						Use of proceeds
						
							(a)
							In general
							Net proceeds from a master lease entered into under section 7101
								shall be deposited into,
			 administered, and expended, subject to
								appropriations Acts, as part of the
			 Federal Building Fund
								established under section 592. In
			 this section, the term net
									proceeds from a master
			 lease entered into under section
									7101 means the rental proceeds from the master lease
								minus the expenses incurred by the
			 Administrator with respect to the
								master lease.
						
							(b)
							Recovery of expenses
							The Administrator may retain from the proceeds of a master lease
								entered into under section 7101
			 amounts necessary to recover the
								expenses incurred by the
			 Administrator with respect to the master
								lease. Such amounts shall be
			 deposited in the account in the
								Treasury from which the
			 Administrator incurs such expenses.
						
						7105.
						Reporting requirements
						
							(a)
							In general
							Before entering into a master lease under section 7101, the
								Administrator of General Services
			 shall transmit to the appropriate
								Committees of Congress a report on
			 the proposed development and
								master lease of the Denver Federal
			 Center not less than 30 days
								before the award of a master lease;
						
							(b)
							Contents
							A report transmitted under this section shall include a summary of
								a cost-benefit analysis of the
			 proposed development and a
								description of the provisions of
			 the proposed master lease.
						
						7106.
						Description of the Denver Federal Center
						As used in this chapter, the term
								Denver Federal Center means a parcel of land, located
							in section 9 and in the East half of the
			 East half of the East half
							Section 8, Township 4 South, Range 69 West
			 of the Sixth Principal
							Meridian, being more particularly described
			 as follows:
						
							
								Commencing at the northeast corner of said section 9;
							
								thence S76°38′34"W a distance of 779.20 feet to a point on the
									southerly right-of-way line
			 of West 6th Avenue being also the
									true point of beginning;
							
								thence S45°23′16"E a distance of 932.42 feet to a point on the
									westerly right-of-way line
			 of Kipling Street;
							
								thence along the westerly right-of-way line of said Kipling
									Street the following three
			 courses:
								
									thence
									S00°23′16"E, a distance of
			 1806.59 feet;
								
									thence S00°23′04"E, a distance of 2341.02 feet;
								
									thence S44°37′45"W, a distance of 355.19 feet to a point
										on the northerly
			 right-of-way line of West Alameda
										Avenue;
								
								thence along the northerly right-of-way line of said West
									Alameda Avenue the
			 following three courses:
								thence
									S89°23′50"W, a distance of
			 2298.81 feet;
								
									thence S89°24′08"W, a distance of 2544.90 feet to a point
										of tangent curve;
								
									thence along said curve to the left an arc distance of
										475.81 feet, having
			 a central angle of 11°38′25", a radius
										of 2342.00 feet and
			 a chord bearing of S83°31′57"W, a chord
										distance of 474.99
			 feet to a point on the south line of the
										southeast quarter
			 of said section 8;
								
								thence S89°37′30"W, along the said south line, a distance of
									296.29 feet to a point on
			 the westerly line of the east half of
									the east half of the east
			 half of said section 8;
							
								thence along the westerly line of the east half of the east
									half of the east half of
			 said section 8 the following two
									courses:
								thence
									N00°00′10"W, a distance of
			 2634.40 feet;
								
									thence N00°00′33"W, a distance of 2344.86 feet to a point
										on the southerly
			 right-of-way line of West 6th
										Avenue;
								
								thence along said southerly right-of-way line the following
									five courses:
								thence
									N89°44′33"E, a distance of
			 655.37 feet to a point on the
									westerly line of the
			 northwest quarter of said section
									9;
								
									thence N89°44′33"E, a distance of 50.00 feet;
								
									thence N81°11′33"E, a distance of 856.70 feet;
								
									thence N89°14′41"E, a distance of 1741.83 feet;
								
									thence N89°14′40"E, a distance of 1876.55 feet to the
										point of beginning.
								
							Said parcel contains 29,182,824 square feet or 669.95 acres, more
								or less.
						
							Note: For the purpose of this description the bearings are based
								on the east line of the northeast
			 quarter of said section 9 bearing
								S00°23′16"E, a distance of 2640.79
			 feet and monumented by a found
									31/4" aluminum cap marked l.p.i. pls
									34986 on the north end and by a found
									31/4" aluminum cap marked vigil land
									consultants ls 20699 on the south end.
						.
		
			3.
			Conforming amendment
			The index for part C of subtitle II of title
				40, United States Code, is amended by inserting the following at
			 the end
				thereof:
			
				
					Chapter
									71—Denver Federal Center
			 Development
				
				.
		
